Citation Nr: 9933750	
Decision Date: 12/02/99    Archive Date: 12/10/99

DOCKET NO.  98-06 581A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for back 
disorder.

3.  Determination of the appropriate evaluation for post-
traumatic stress disorder, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel



INTRODUCTION

The appellant served on active duty from December 1968 to 
December 1970.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from March 1998 and July 1998 rating 
decisions of the New Orleans, Louisiana, Department of 
Veterans Affairs (VA) Regional Office (RO).  In the March 
1998 decision, the RO granted service connection for post-
traumatic stress disorder and assigned a 30 percent 
disability evaluation.  In the July 1998 rating decision, the 
RO denied service connection for tinnitus and denied 
reopening the claim for service connection for back disorder.

Review of the record reveals that the RO did not expressly 
consider referral of the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (1999).  This regulation provides that to 
accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.

The United States Court of Appeals for Veterans Claims (the 
Court) has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a 

benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Although the RO did not expressly consider 
38 C.F.R. § 3.321(b)(1), the Board has reviewed the record 
with these mandates in mind and finds no basis for further 
action on this question.  VAOPGCPREC. 6-96 (1996).


FINDINGS OF FACT

1.  Competent evidence of a diagnosis of tinnitus is not of 
record.

2.  Competent evidence of a nexus between ringing in the ears 
and service is not of record.

3.  Entitlement to service connection for back disorder was 
denied by the RO in a February 1971 rating decision.  The 
appellant was notified of the denial and of his appellate 
rights.

4.  The appellant did not appeal the February 1971 rating 
decision within one year of receiving notice of the February 
1971 rating decision.

5.  Evidence submitted by the appellant following the 
February 1971 rating decision bears directly and 
substantially to the specific matter under consideration but 
is cumulative and redundant, and, by itself and in connection 
with evidence previously assembled, is not so significant 
that it must be considered in order to decide fairly the 
merits of the claim.

6.  Post-traumatic stress disorder is manifested by anger 
outbursts, irritability, intrusive thoughts, nightmares, 
sleep disturbance, depression, few friends, no 

homicidal ideation, some passive suicidal ideation, and no 
auditory or visual hallucinations.


CONCLUSIONS OF LAW

1.  The claim for entitlement to service connection for 
tinnitus is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  The February 1971 rating decision, which denied 
entitlement to service connection for back disorder, is 
final.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§§ 20.302, 20.1103 (1999).

3.  The evidence received subsequently to the February 1971 
rating decision is not new and material, and thus the 
requirements to reopen the claim for entitlement to service 
connection for back disorder have not been met.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156(a) (1999).

4.  Post-traumatic stress disorder is no more than 30 percent 
disabling.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 
C.F.R. Part 4, Diagnostic Code 9411 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Tinnitus

The issue before the Board is whether the appellant is 
entitled to service connection for tinnitus.  A veteran who 
submits a claim for benefits to the VA shall have the burden 
of offering sufficient evidence to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  In the absence of 
evidence of a well-grounded claim, there is no duty to assist 
the veteran in developing facts pertinent to his claim, and 
the claim must fail.  Epps v. Gober, 126 F.3d 1464, 1467-68 
(Fed. Cir 1997).


The veteran must demonstrate three elements to establish that 
a claim is well grounded.  First, the veteran must present 
medical evidence of a current disability.  Epps, 126 F.3d at 
1468-69.  Second, the veteran must produce medical or, in 
some instances, lay evidence of inservice incurrence or 
aggravation of a disease or injury.  Id.  Finally, the 
veteran must bring forth evidence of a nexus between the 
claimed inservice disease or injury and the current 
disability.  Id.

A veteran may also establish a well-grounded claim for 
service connection under the chronicity provision of 
38 C.F.R. § 3.303(b) (1999), which is applicable where 
evidence, regardless of its date, shows that the veteran had 
a chronic condition in service or during an applicable 
presumption period, and the same disability currently exists.  
Such evidence must be medical evidence unless the disability 
at issue is a type which, under case law, lay observation is 
considered competent to demonstrate its existence.  If the 
chronicity provision is not applicable, a claim still may be 
well grounded pursuant to the same regulation if the evidence 
shows that the disability was observed during service or any 
applicable presumption period and the continuity of 
symptomatology was demonstrated thereafter, and includes 
competent evidence relating the current disability to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495-
98 (1997).

The appellant asserts that he was exposed to weapon and 
aircraft noise in service and occupational and recreational 
(hunting) noise following service.  The appellant is 
competent to report that he had noise exposure in service, 
and the Board will concede such for the purpose of 
determining whether the claim is well grounded.  See King v. 
Brown, 5 Vet. App. 19, 21 (1993).

The appellant underwent a VA audiological evaluation in May 
1998.  He stated that he had constant ringing in the ears 
bilaterally and described the ringing as sounding like 
crickets.  The appellant reported that he first noticed this 
ringing after he had back surgery in 1985.  He stated that he 
had some difficulty falling asleep partly due to the ringing.  
The VA audiologist did not enter a diagnosis of tinnitus.


After having reviewed the evidence of record, the Board finds 
that the appellant's claim for entitlement to service 
connection for tinnitus is not well grounded.  The appellant 
has not brought forth competent evidence of a diagnosis of 
tinnitus.  As stated above, the appellant reported ringing in 
the ears to the VA audiologist; however, the VA audiologist 
did not enter a diagnosis of tinnitus in the evaluation 
report.  The Court has stated that "Congress specifically 
limits entitlement for service-connected disease or injury to 
cases where such incidents have resulted in a disability," 
and held that "[i]n the absence of proof of a present 
disability[,] there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143-44 (1992).  Because there is 
no evidence of a current and competent diagnosis of tinnitus, 
the Board must deny the claim as not well grounded.  Id.; see 
also Epps, supra.  

The Board is aware that the appellant is competent to report 
that he has current ringing in the ears.  However, even if 
the Board concedes such, the appellant has not brought forth 
competent evidence of a nexus between the current ringing in 
the ears and service.  The appellant reported ringing of the 
ears to the VA audiologist at the time of the May 1998 
audiological evaluation; however, the audiologist offered no 
comment or opinion concerning the etiology of the appellant's 
ringing in the ears.  Beyond the appellant's assertions, 
there is no evidence of record linking ringing in the ears to 
service.  The appellant's assertions are not sufficient to 
satisfy the nexus requirement, as he is a lay person, and he 
has no demonstrated medical training or medical expertise to 
determine medical causation.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 794-95 (1992).  Because the appellant has not 
submitted competent medical evidence of a nexus between his 
ringing in the ears and service, his claim must be denied as 
not well grounded.  Epps, 126 F.3d at 1467-68.

The Board is aware that the appellant is service connected 
for post-traumatic stress disorder based upon combat 
stressors, which entitles him to the application of 
38 U.S.C.A. § 1154(b) (West 1991).  However, such does not 
assist the appellant, as that section assists a combat 
veteran as to what happened in service, as opposed 

to the nexus and current disability requirements.  See 
Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996).  The Board 
has already conceded noise exposure in service.  The 
appellant's claim is not well grounded because he has not 
fulfilled the nexus or current disability requirements.  See 
Epps, supra.

The Board views its discussion as sufficient to inform the 
appellant of the elements necessary to well ground his claim 
and to explain why his current claim for entitlement to 
service connection for tinnitus fails.

II.  Back disorder

The issue before the Board is whether the appellant has 
submitted new and material evidence sufficient to reopen his 
claim for entitlement to service connection for back 
disorder.  In a February 1971 decision, the RO denied 
entitlement to service connection for back disorder.  At that 
time, the evidence before the RO was the appellant's service 
medical records and his application for benefits.  The RO 
stated in its decision that the induction examination report 
revealed scoliosis of the spine and history of back trouble.  
The RO noted that the appellant was treated for back 
complaints from January 1969 to May 1969 and that x-rays 
taken of the lumbar spine in January 1969 showed 
straightening with loss of normal lordotic curve and 
Schmorl's nodes throughout the lumbar spine.  The RO stated 
that clinical evaluation of the appellant's spine was normal 
at discharge.  The RO denied entitlement to service 
connection for back disorder because it had determined that 
such had preexisted service and was a congenital condition.  
The RO stated that there was no evidence of treatment after 
May 1969 and that the evidence did not establish aggravation 
of a back disorder during service.  In March 1971, the RO 
notified the appellant of its February 1971 rating decision 
and of his appellate rights.

As a general rule, the appellant has one year from the date 
that a determination by the agency of original jurisdiction 
is mailed to file a notice of disagreement.  38 C.F.R. 
§ 20.302(a) (1999).  Otherwise, that determination becomes 
final.  Id.  Here, the RO mailed the appellant its February 
1971 determination on March 8, 

1971.  The appellant did not file a notice of disagreement 
within one year of the determination, and thus the Board 
finds that the February 1971 rating decision became final.  
38 U.S.C.A. § 7105(c) (West 1991); see also 38 C.F.R. 
§ 20.302(a).

Once a rating decision becomes final under 38 U.S.C.A. 
§ 7105(c), absent the submission of new and material 
evidence, the claim may not thereafter be reopened or 
readjudicated by the VA.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a) (1999); Suttman v. Brown, 5 Vet. App. 127, 135 
(1993).  New and material evidence is defined as "[E]vidence 
not previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a).  Therefore, in this case, the Board must 
determine if new and material evidence has been submitted 
since the February 1971 rating decision.

The Court has held that, when determining whether the 
evidence is new and material, VA must conduct a three-step 
test.  Winters v. West, 12 Vet. App. 203, 206 (1999) (en 
banc) (citing Elkins v. West, 12 Vet. App. 209 (1999) (en 
banc)); see Hodge v. West, 155 F.3d 1356, 1359 (Fed. Cir. 
1998).  First, VA must determine whether the appellant has 
presented new and material evidence under 38 C.F.R. 
§ 3.156(a) in order to have a finally denied claim reopened 
under 38 U.S.C.A. § 5108 (West 1991).  Id.  Second, if new 
and material evidence has been presented, immediately upon 
reopening the claim, VA must determine whether, based upon 
all the evidence of record in support of the claim, presuming 
its credibility, the claim as reopened is well grounded 
pursuant to 38 U.S.C.A. § 5107(a).  Id.  Third, if the claim 
is well grounded, VA may then proceed to evaluate the merits 
of the claim but only after ensuring that the duty to assist 
under 38 U.S.C.A. § 5107(b) has been fulfilled.  Id.

Pertinent evidence associated with the claims file since the 
February 1971 rating decision includes copies of service 
medical records; a June 1986 Agent Orange examination report, 
wherein the appellant reported that he had undergone a 

diskectomy in 1985; a May 1998 VA examination report, which 
reveals a diagnosis of degenerative disc disease of the 
lumbar spine; and the appellant's contentions that service 
connection is warranted for his back disorder.  The Board 
notes that other records have been associated with the claims 
file since the February 1971 rating decision; however, they 
do not relate to the appellant's back disorder and would not 
constitute new and material evidence.  See 38 C.F.R. 
§ 3.156(a).

The first part of the test is for VA to determine if the 
appellant has presented new and material evidence under 
38 C.F.R. § 3.156(a).  After having reviewed the evidence of 
record, the Board has determined that the appellant has not 
presented evidence which is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
See id.  The reasons for this determination are explained 
below.

As to the copies of service medical records, such were of 
record at the time of the February 1971 rating decision and 
thus cannot constitute new and material evidence.  See 
38 C.F.R. § 3.156(a).  Additionally, the Board finds that the 
appellant's assertion that service connection is warranted 
for his back disorder is simply cumulative of evidence which 
was previously of record.  See id.; see also Reid v. 
Derwinski, 2 Vet. App. 312, 315 (1992).  The appellant had 
asserted at the time of the February 1971 rating decision 
that service connection was warranted for his back disorder, 
and thus such assertion cannot constitute new and material 
evidence.  See 38 C.F.R. § 3.156(a).

As to the June 1986 Agent Orange examination report and the 
May 1998 VA examination report, both of which reveal that the 
appellant has a current back disorder, such does not 
constitute new and material evidence.  At the time of the 
February 1971 rating decision, service connection for back 
disorder was denied on the basis that the condition had 
existed prior to service, was a congenital condition, and had 
not been aggravated in service.  Therefore, a current 
diagnosis of a back disorder was not in dispute at that time.  
Since the February 1971 rating decision, the appellant has 
not brought forth evidence which provides competent evidence 
that a back disorder was aggravated in service.  The May 1998 
examination report 

does not establish that the back disorder did not exist prior 
to service or that there was aggravation during service.  In 
fact, the examination report does not draw any relationship 
between the recent treatment and the inservice events.  The 
Board finds that the June 1986 examination report and the May 
1998 examination report are not so significant that they must 
be considered in order to fairly decide the merits of the 
claim.  See 38 C.F.R. § 3.156(a).

Because the Board has determined that the appellant has not 
submitted new and material evidence, it need not reach the 
determination of whether the appellant has submitted evidence 
of a well-grounded claim for service connection for back 
disorder nor whether VA has fulfilled its duty to assist.  
See Winters, 12 Vet. App. at 206.

The Board notes that, in the rating decision on appeal, the 
RO adjudicated this issue according to the definition of 
material evidence enunciated in Colvin v. Derwinski, 1 Vet. 
App. 171 (1991) ("a reasonable possibility that the new 
evidence, when viewed in the context of all the evidence, 
both new and old, would change the outcome" of the final 
decision).  The Federal Circuit in Hodge declared this 
definition of material evidence invalid.  The Board has made 
its determination as to whether the appellant has submitted 
new and material evidence pursuant to the definition of new 
and material evidence contained in 38 C.F.R. § 3.156(a).  The 
Board finds that there has been no harm to the appellant in 
the Board's consideration of 38 C.F.R. § 3.156(a) and Hodge, 
because this new test is less stringent and more favorable to 
the appellant.  See Hodge, 155 F.3d at 1364 (Court's adoption 
of Colvin test for determining whether new and material 
evidence had been submitted made it more difficult for 
veteran claimants to submit additional evidence for Board 
consideration); see also Bernard v. Brown, 4 Vet. App. 384 
(1993).  

Additionally, the Board notes that the appellant's 
representative has asserted that a remand is necessary for 
Graves/Robinette notice.  See Graves v. Brown, 8 Vet. 
App. 522 (1996); Robinette v. Brown, 8 Vet. App. 69 (1995).  
The Board finds that a remand is unnecessary, as it is 
capable of informing the appellant of the evidence 

needed to reopen the claim for entitlement to service 
connection for back disorder.  Here, in order to reopen his 
claim, the appellant needs to submit evidence that his 
preexisting back disorder was aggravated beyond the natural 
progress of the disease process during service.  

III.  Post-traumatic stress disorder

The issue before the Board is whether the initial assignment 
of a 30 percent evaluation for post-traumatic stress disorder 
is appropriate.  The Board finds that the appellant has 
submitted evidence which is sufficient to justify a belief 
that his claim for an evaluation in excess of 30 percent for 
post-traumatic stress disorder is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  That is, where the claimant is 
awarded service connection for a disability and subsequently 
appeals the RO's initial assignment of an evaluation for the 
disability, the claim continues to be well grounded as long 
as the rating schedule provides for a higher evaluation, and 
the claim remains open.  Shipwash v. Brown, 8 Vet. App. 218, 
225 (1995).

The Board has continued the issue as "determination of the 
appropriate evaluation for post-traumatic stress disorder" 
since service connection has been granted, and the appellant 
seeks a higher evaluation.  The appellant is not prejudiced 
by this characterization of the issue, and the Board has not 
dismissed the issue, and the law and regulations governing 
the evaluation of the disabilities are the same regardless of 
how the issue has been phrased.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  

The distinction between disagreement with the original 
evaluation awarded and a claim for an increased evaluation is 
important in terms of VA adjudicative actions.  Id.  However, 
the Court did not provide a substitute name for the issue.  
In reaching the determination below, the Board has considered 
whether staged evaluations should be assigned, and the Board 
concludes that the disability has not significantly changed 
and a uniform evaluation is appropriate in this case.


The appellant has been recently examined and his medical 
records have been obtained.  See Schafrath v. Derwinski, 
1 Vet. App. 589, 595 (1991).  All relevant facts on this 
issue have been properly developed and the duty to assist has 
been met.  38 U.S.C.A. § 5107(a).

The appellant underwent a VA psychological evaluation in 
November 1997 by two examiners.  The appellant reported that 
he was married and had two children.  He stated that upon 
being discharged from service, he got his old job back as an 
electrician and worked there for nine years before quitting 
because of problems with his foreman.  The appellant stated 
that he had had six jobs since returning from Vietnam because 
of difficulties with his supervisors.  He stated that he was 
forced to quit working because of health concerns related to 
his back and to his foot.  He reported few social 
relationships outside of his immediate family other than a 
few fellow Vietnam veterans.  The appellant stated that he 
had lost his desire to socialize, spend time with his 
children, hunt, and fish.  He stated that he had trouble 
trusting people and did not go anywhere without his gun.  He 
stated that he was on medication to help him sleep and 
alleviate his depressive symptoms.

The VA examiners stated that the appellant was alert and 
coherent, although they noted that he appeared to be 
lethargic with little energy.  They stated that the appellant 
spoke with appropriate content in his speech and that his 
affect seemed congruent with his speech content.  The 
appellant's hygiene was noted to be good.  He was fully 
cooperative and socially appropriate.  The VA examiners noted 
that the appellant had difficulty articulating his thoughts.  
The appellant denied any current suicidal ideation or intent.  
He denied auditory or visual hallucinations and delusional 
thoughts.  The VA examiners stated that the appellant 
appeared to be fully oriented to time and place.  

The appellant reported having sleep disturbance, including 
nightmares of Vietnam, poor concentration, accidentally 
hitting his wife in the middle of the night, occasional 
intrusive thoughts, diminished interest in pleasurable 
activities, feelings of detachment from others, a tendency to 
isolate himself, emotional numbing, 

irritability, hypervigilance, and exaggerated startle 
response.  The VA examiners stated that the appellant further 
reported prominent symptoms of depression, lack of energy, 
feelings of worthlessness, loss of sexual libido, feelings of 
hopelessness, diminished appetite, and sad mood much of the 
time.  The VA examiners stated that the appellant's testing 
score revealed severe depression.  The diagnoses entered were 
post-traumatic stress disorder and major depressive disorder, 
recurrent, moderate.  The VA examiners entered a Global 
Assessment of Functioning (GAF) score of 55.  The VA 
examiners stated that the symptoms the appellant experienced 
had caused relatively little occupational impairment and a 
moderate degree of social impairment and that his 
occupational impairment seemed to be primarily related to 
physical problems and depression.

Letters from the appellant's family and a friend 
substantiated the symptoms the appellant described at the 
time of the November 1997 evaluation.  His wife stated that 
the appellant did not trust people and carried a gun with him 
wherever he went.  She stated that the appellant had 
difficulty sleeping, did not spend much time with her, and 
did not like to do outside activities.  His mother, mother-
in-law, niece, and friend all reported similar symptoms.

VA treatment reports, dated from August 1997 to June 1998, 
reveal that the appellant was in individual therapy for his 
post-traumatic stress disorder.  In August 1997, the 
appellant reported symptoms of insomnia, nightmares, 
depression, slapping his wife in his sleep, crying spells, 
withdrawal and isolation, decreased energy, antihedonism, 
poor outlook for the future, decreased appetite, decreased 
libido, and difficulty with concentrating and his memory.  
The appellant stated that he had had passive suicidal 
thoughts but no plan to hurt himself and no history of 
suicidal attempt.  The VA examiner stated that the 
appellant's sensorium was clear, and his thought content was 
logical and coherent.  His mood was depressed, and his affect 
was tearful and constricted.  His speech was low and 
monotone.  The diagnoses were major depression and post-
traumatic stress disorder.  In October 1997 and November 
1997, the appellant reported that medication prescribed for 
his depression was helping.  He stated that he felt less 
irritable.  He denied both homicidal and suicidal ideations.


In April 1998, the appellant continued to report sleeping 
problems.  He stated that he was sad most of the time and 
felt like crying.  He reporting having nightmares, intrusive 
thoughts, not trusting people, preferring to be alone, 
hypervigilance, and flashbacks.  He denied auditory and 
visual hallucinations.  The VA examiner stated that the 
appellant was alert, oriented, and cooperative.  His affect 
was noted to be blunted and he was noted to have difficulty 
concentrating.  The VA examiner stated that the appellant's 
thoughts were coherent, and his speech was normal.  The 
appellant denied thoughts of wanting to hurt himself or 
others.  The VA examiner entered a GAF score of 45-50.  In 
June 1998, the appellant reported that the medication was 
helping.  He denied homicidal or suicidal ideations.  The VA 
examiner stated that the appellant's affect seemed brighter.  
The appellant reported that he was "fair, but not good," 
but that he was doing better at home.  He stated that he 
still did not socialize much.

In an October 1998 letter, Dr. Owen Scott and Stephanie 
Skinner, a social worker, summarized the appellant's 
readjustment counseling experiences from January 1998 through 
September 1998.  In the letter, they stated that the 
appellant angered easily and would get easily frustrated with 
others.  They stated that the appellant had few friends 
outside of his immediate family, and noted that the appellant 
had developed tentative friendships with fellow Vietnam 
veterans.  They stated that the appellant would go camping 
with his brother once a year and attended church.  They 
described the appellant as guarded and tense.  The appellant 
had reported short-term and long-term memory impairment.  Dr. 
Scott and Ms. Skinner stated that the appellant's judgment 
was poor and that he had intrusive thoughts, sleep 
disturbance, and nightmares.  They stated that the appellant 
was hypervigilant, that he did not trust people, and 
displayed significant anger.  They noted that the appellant 
had passive suicidal ideations.  They stated that the 
appellant had displayed interest in gaining insight into his 
post-traumatic stress disorder and had made a commitment with 
the treatment for such.  Finally, Dr. Scott and Ms. Skinner 
stated that the appellant's symptoms would not ameliorate 
over time.


Service-connected disabilities are rated in accordance with a 
schedule of ratings that are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(1999).

The rating criteria for post-traumatic stress disorder is as 
follows:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name - 100 percent 
disabling.

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function  independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships - 70 
percent disabling.


Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships - 50 percent disabling.

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events) - 30 
percent disabling.

38 C.F.R. Part 4, Diagnostic Code 9411 (1999).

The Board notes that the appellant has also been diagnosed 
with depressive disorder and major depression.  No medical 
professional has attempted to distinguish the symptoms due to 
the service-connected post-traumatic stress disorder from the 
symptoms related to the other psychiatric diagnoses.  
Therefore, reasonable doubt will be resolved in the 
appellant's favor, and the Board will attribute all the 

symptoms described above to the appellant's service-connected 
post-traumatic stress disorder.  See Mittleider v. West, 
11 Vet. App. 181, 182 (1998) (citing 61 Fed.Reg. 52698 (Oct. 
8, 1996)).

After having reviewed the evidence of record, the Board 
concludes that the preponderance of the evidence is against 
an evaluation in excess of 30 percent.  The Board finds that 
the symptoms described above are indicative of no more than a 
30 percent evaluation.  In line with the 30 percent 
evaluation, the preponderance of the evidence reveals that 
the appellant has problems with anger outbursts and 
irritability.  He has been described as depressed, having 
feelings of worthlessness and hopelessness, not trusting 
others, guarded and tense, having intrusive thoughts, having 
nightmares and flashbacks, and having blunted affect.  The 
appellant has consistently denied auditory and visual 
hallucinations and delusions.  He has denied homicidal 
ideations and denied wanting to hurt himself or others.  He 
has not reported panic attacks, and his hygiene has been 
reported as good.  He has been described by VA examiners to 
be coherent and logical in his speech and alert and oriented.  
The appellant has described passive suicidal ideation, but 
reported having no plans.  He has reported short-term and 
long-term memory impairment, as well as difficulty 
concentrating.  The Board finds that such symptoms establish 
that the appellant is no more than 30 percent disabling.  See 
38 C.F.R. Part 4, Diagnostic Code 9411.

This determination is supported by the VA examiners's finding 
in the November 1997 psychological evaluation that the 
appellant's GAF score was 55.  Although the GAF does not fit 
neatly into the rating criteria, the GAF is evidence, which 
the Court has noted the importance of in evaluating mental 
disorders.  Carpenter v. Brown, 8 Vet. App. 240 (1995).  The 
GAF is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS 32 (4th ed. 1994).  A GAF score of 55 (which falls 
into the range of 51-60) is defined as "Moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) OR moderate difficulty in social, 
occupational, or school functioning (e.g., 

few friends, conflicts with peers or co-workers).  Id.  
Moderate symptoms are indicative of no more than a 30 percent 
evaluation.  See 38 C.F.R. Part 4, Diagnostic Code 9411.

An evaluation in excess of 30 percent is not warranted.  The 
preponderance of the evidence does not establish that the 
appellant has circumstantial, circumlocutory, or stereotyped 
speech.  In fact, the appellant's speech has been 
consistently described as coherent and appropriate.  He has 
not reported panic attacks, and no medical professional has 
stated that the appellant is unable to understand complex 
commands.  Although the appellant has reported short-term and 
long-term memory impairment, no medical professional has 
confirmed such findings.  The appellant does not neglect his 
personal appearance.  His hygiene has been described as good.  
The appellant has not described total social isolation.  
Additionally, he has been described as cooperative, socially 
appropriate, displaying interest in gaining insight into his 
post-traumatic stress disorder, having clear sensorium, and 
having logical and coherent thought content.  He has been 
consistently described as oriented.  Although he has reported 
passive suicidal ideation, he has noted that he has had no 
past suicidal attempts and no future plans for such.  
Although he carries a gun with him, he denied homicidal 
ideations and denied wanting to hurt himself or others.  
There have been no clinical findings that the appellant has 
any obsessive ritualistic behavior and panic attacks.  The 
Board finds that the preponderance of the evidence is against 
an evaluation in excess of 30 percent.  See 38 C.F.R. Part 4, 
Diagnostic Code 9411.

The Board is aware of the assignment of the GAF score of 45-
50 in an April 1998 VA treatment report.  A GAF score of 
between 45 and 50 is defined as "Serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  Such GAF score would indicate a serious 
impairment.  However, the Board has reviewed the evidence of 
record.  The appellant has denied suicidal ideation, but 
admitted to passive suicidal ideation and denied any plan.  
He has not reported any severe obsessional rituals.  He does 
have an impairment in social functioning, but he still 
maintains friendships with his 

family and fellow Vietnam veterans.  He is not working, but 
he has attributed it to a physical disability.  

The Board finds, in reviewing the GAF score of 45-50, that 
the preponderance of the evidence is against a finding that 
the appellant's post-traumatic stress disorder warrants an 
evaluation in excess of 30 percent.  The clinical findings 
made at the time of the April 1998 treatment report are not 
consistent with the GAF score.  That VA examiner described 
the appellant as alert, oriented, and cooperative.  His 
affect was reported as blunted and he was noted to have 
difficulty concentrating.  He denied any thoughts of wanting 
to hurt himself or others.  He stated that he was sad and 
preferred to be alone.  Additionally, no medical professional 
has attributed the appellant's inability to work to the 
service-connected post-traumatic stress disorder.  Rather, 
the appellant has reported that he cannot work because of 
physical disabilities.  Such findings do not support a GAF 
score of 45-50.  The Board finds that the assignment of such 
a GAF score is outweighed by remainder of the evidence during 
the appeal period, which shows no more than moderate symptoms 
related to the service-connected post-traumatic stress 
disorder.

The appellant is competent to report his symptoms.  To the 
extent that he states that his post-traumatic stress disorder 
warrants a 50 percent evaluation, the medical findings do not 
support the assertion.  The Board attaches greater probative 
weight to the clinical findings of skilled, unbiased 
professionals than to the appellant's statements, even if 
sworn, in support of a claim for monetary benefits.  Taking 
the appellant's contentions into account and the medical 
findings, an evaluation in excess of 30 percent for post-
traumatic stress disorder is not warranted.  To this extent, 
the preponderance of the evidence is against his claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107(b) 
(West 1991).  


ORDER

Entitlement to service connection for tinnitus is denied.


New and material evidence to reopen the claim having not been 
submitted, entitlement to service connection for back 
disorder is denied.

An evaluation in excess of 30 percent for post-traumatic 
stress disorder is denied.



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals

 

